                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


HM COMPOUNDING SERVICES, LLC,                     )
et al.,                                           )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )   No. 4:14-CV-01858 JAR
                                                  )
EXPRESS SCRIPTS, INC.,                            )
                                                  )
               Defendant.                         )

                                             ORDER

       Having been advised that the parties have reached a settlement of this matter, and in

accordance with the record made,

       IT IS HEREBY ORDERED that the parties are granted thirty (30) days from the date of

this Order to file appropriate documents in accordance with their settlement, including the

consent judgment, and fifteen (15) days thereafter to file stipulations of dismissal.

       IT IS FURTHER ORDERED by agreement of the parties that jury costs in the amount

of $2,480.17 shall be shared equally by the parties and paid within thirty (30) days of the date of

this Order to the Clerk of Court, United States District Court, Eastern District of Missouri.



       Dated this 13th day of November, 2018.



                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE
